COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §               No. 08-10-00151-CR

 IN RE: JAMIE LUEVANO,                           §         AN ORIGINAL PROCEEDING

 Relator.                                        §                 IN MANDAMUS

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Jamie Luevano, pro se, has filed a petition for writ of mandamus requesting this Court to

appoint attorney, Mr. John Mobbs, as “co-counsel” on appeal. In order to obtain relief through a

writ of mandamus, a relator must establish: (1) no other adequate remedy at law is available; and

(2) that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth Judicial Dist. Court

of Appeals At Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). An act is ministerial if it

does not involve the exercise of any discretion. State ex rel. Hill v. Court of Appeals for the Fifth

District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001). Based on the petition and record provided,

Relator has not demonstrated he is entitled to mandamus relief. See TEX .R.APP .P. 52.8.

Therefore, the mandamus relief requested is DENIED.


July 7, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)